Citation Nr: 0913748	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  96-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hypertension, claimed as secondary to 
service-connected duodenal ulcer disease, has been received.

2.  Entitlement to service connection for multiple-joint 
arthritis, claimed as secondary to service-connected duodenal 
ulcer disease.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from June 1952 to May 
1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision in 
which the RO denied the Veteran's claims for service 
connection for multiple-joint arthritis and for hypertension, 
each as secondary to the Veteran's service-connected duodenal 
ulcer disease.  In addition, the RO denied the Veteran's 
claim for a TDIU.  The Veteran filed a notice of disagreement 
(NOD) in January 2001.  The RO issued a statement of the case 
(SOC) in February 2004, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later that month.

In May 2004, the Board, inter alia, remanded the claims on 
appeal to the RO for additional development.  After 
completing the requested actions, the RO, inter alia, 
continued the denial of the claims, as reflected in the 
October 2004 supplemental SOC (SSOC), and returned these 
matters to the Board for further appellate consideration.  

In March 2005, the Board again, inter alia, remanded the 
claims to the RO (via the Appeals Management Center (AMC) in 
Washington, DC), for additional development.  After 
completing some of the requested actions, the AMC continued 
the denial of the claims, as reflected in the January 2006 
SSOC, and returned these matters to the Board for further 
appellate consideration.

In August 2006, the Board recharaterized the claim involving 
hypertension as a request to reopen a previously denied 
claim, and again, inter alia, remanded the claims to the RO, 
via the AMC, for additional development.  After completing 
some of the requested actions, the AMC continued the denial 
of the claims, as reflected in the December 2008 SSOC, and 
returned these matters to the Board for further appellate 
consideration.  

The Board observes that, during the pendency of the appeal, 
the AMC apparently reopened the claim for service connection 
for hypertension and adjudicated the claim on the merits.  
However, regardless of the AMC's actions,  the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
Hence, the Board has continued to characterize  claim 
involving hypertension as a request to reopen (as reflected 
on the title page).

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on each claim on appeal is, again, 
warranted, even though such will, regrettably, further delay 
an appellate decision.

As regards the Veteran's petition to reopen the claim for 
service connection for hypertension, further RO action is 
needed to comply with the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The Board remanded this matter in March 2005 and in 
August 2006 primarily for a VCAA-compliant notice letter as 
regards the petition to reopen the claim for service 
connection for hypertension, to include on a secondary basis, 
under the former version of 38 C.F.R. § 3.156(a).  

In a March 2005 letter, instead of explaining what type of 
evidence is needed to reopen the claim under the former 
version of 38 C.F.R. § 3.156(a), the RO advised the Veteran 
of current 38 C.F.R. § 3.156(a).  

In an August 2006 letter, the RO addressed the element(s) 
required to establish service connection that was/were found 
insufficient in the previous denial of the claim, as required 
by Kent v. Nicholson, 20 Vet. App. 1 (2006); however, the 
letter again failed to explain what type of evidence is 
needed to reopen the claim under the former version of 38 
C.F.R. § 3.156(a).  Likewise, in the December 2008 SSOC, the 
RO cited to the current version of 38 C.F.R. § 3.156(a).  

The Board emphasizes that a remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Given the above, the RO must provide the Veteran with notice 
of the correct legal authority governing his request to 
reopen.

As regards the claim for service connection for multiple-
joint arthritis, the Board remanded this matter in August 
2006 primarily for further VA medical examination and opinion 
as to whether the Veteran's underlying arthritis has been 
permanently worsened as a result of his duodenal ulcer 
disease.  The physician was asked to indicate whether it is 
at least as likely as not (i.e., there is at least a 50 
percent probability) that the Veteran's current arthritis (a) 
was caused, or (b) is aggravated (i.e., permanently worsened) 
by the Veteran's service-connected duodenal ulcer disease, to 
include any medication prescribed to treat that condition.  
In rendering the requested opinion, the physician was to 
consider and discuss the December 1995 statement from Dr. H., 
the June 1997 statement from Dr. H., and January 1999 and 
November 2005 reports (together with the January 2006 
supplemental report) from QTC fee basis examiners.

Due to the Veteran's medical condition preventing him from 
traveling far distances to report to a VA examination, the RO 
instead obtained a VA medical opinion.  Of record is the 
report of a December 2008 medical opinion by a VA physician.  
The physician, however, did not provide an adequate opinion.  
First, the physician only acknowledged reviewing letters from 
three physicians, "two dat[ing] from the late 1990s and one 
from 2005" and not all of the requested statements.  
Further, other than stating that he reviewed the statements, 
he did not provide any discussion on them.  Second, the 
physician merely opined that there is no evidence that the 
Veteran's osteoarthritis has been "significantly worsened by 
his previous treatment."  Although he addressed the severity 
of any worsening of the arthritis, he did not address the 
duration (i.e., permanence) of any worsening, as requested.

Under these circumstances, the RO should undertake 
appropriate action to obtain from the physician who provided 
the December 2008 opinion a supplemental opinion-based on a 
full review of all the evidence, as previously requested-
that addresses the matter noted above and previously.  As 
noted in the prior remand, the physician should consider the 
December 1995 statement from Dr. H., the June 1997 statement 
from Dr. H., and January 1999 and November 2005 reports 
(together with the January 2006 supplemental report) from QTC 
fee basis examiners.  The physician should then offer an 
opinion as to whether it is at least as likely as not (i.e., 
there is at least a 50 percent probability) that such 
disability (a) was caused, or (b) is aggravated (i.e., 
permanently worsened) by the Veteran's service-connected 
duodenal ulcer disease, to include any medication prescribed 
to treat that condition.  The RO should only arrange for the 
Veteran to undergo VA examination if the prior examiner is 
not available, or is unable to provide the requested opinion 
without examining the Veteran.  

If further examination is arranged, the Veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, may result in a denial of 
this claim (as the original claim will be adjudicated on the 
basis of evidence of record).  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the Veteran by 
the pertinent VA medical facility.

Further, to  ensure that all due process requirements are 
met, the RO should give the Veteran another opportunity to 
present information/evidence pertinent to the claims on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should provide specific notice as to the correct version of 
38 C.F.R. § 3.156 that is applicable to this claim (as noted 
above).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.  The RO's adjudication of the petition to reopen 
should include express consideration of the correct version 
of 38 C.F.R. § 3.156 (addressed above) that is applicable to 
claims to reopen filed prior to August 29, 2001.

As final matter, the Board notes that, as found by the RO, 
the Veteran is currently ineligible for schedular 
consideration of a TDIU because he does not have a single 
disability rated 60 percent and his combined disability 
rating is less than 70 percent.  See 38 C.F.R. § 4.16(a) 
(2008).  Given that the issues for consideration on remand 
could result in  the Veteran meeting the percentage 
requirements of 4.16(a) for schedular consideration of a 
TDIU, the Board finds that the claim for a TDIU is 
inextricably intertwined with the petition to reopen and the 
claim for service connection for arthritis, and that the 
claims should be considered together.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on 
a veteran's claim for the second issue).  As such, appellate 
action on the TDIU claim, at this juncture, would be 
premature, and a remand of this matter is warranted, as 
well..

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the Veteran and 
his attorney a request that the Veteran 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims on appeal.  The RO should 
also explain the type of evidence that is 
his ultimate responsibility to submit.

The RO's letter must  provide specific 
notice of the correct version of 38 C.F.R. 
§ 3.156 that is applicable to claims to 
reopen filed prior to August 29, 2001 (as 
noted above).  

The  RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records/responses received 
are associated with the claims file, or, 
the time period for the Veteran's response 
expires, the RO forward the Veteran's 
entire claims file to the physician who 
provided the December 2008 VA medical 
opinion to obtain a supplemental opinion.  

The physician should specifically indicate 
whether the Veteran has current arthritis 
affecting multiple joints; if so, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is  a 50 percent or 
greater probability) that such disability 
(a) was caused, or (b) is aggravated 
(i.e., permanently worsened) by the 
Veteran's service-connected duodenal ulcer 
disease, to include any medication 
prescribed to treat that condition.  If 
aggravation is found, the physician should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

In rendering the requested opinion, the 
physician should consider and discuss the 
December 1995 statement from Dr. H., the 
June 1997 statement from Dr. H., and 
January 1999 and November 2005 reports 
(together with the January 2006 
supplemental report) from QTC fee basis 
examiners.

If the physician who provided the December 
2008 VA medical opinion is not available, 
or is unable to provide the requested 
opinion without examining the Veteran, the 
RO should arrange for the Veteran to 
undergo examination by an appropriate 
physician to obtain the above-requested 
opinion.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should set forth all 
examination findings (if any), together 
with the complete rationale for the 
conclusions reached,  in a printed 
(typewritten) report.

4.  If the Veteran fails to report to any  
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority (to particularly include, 
with respect to the request to reopen, the 
version of 38 C.F.R. § 3.159 that is 
applicable to such claims filed prior to 
August 29, 2001).

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
SSOC that includes citation to and 
discussion of all additional legal 
authority considered (to include the 
correct version of 38 C.F.R. § 3.159 that 
is applicable to such claims filed prior 
to August 29, 2001), along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2008).

